                                                       1   GARRETT R. CHASE, ESQ.
                                                           Nevada Bar No. 14498
                                                       2   SHUMWAY VAN
                                                           8985 South Eastern Avenue, Suite 100
                                                       3
                                                           Las Vegas, Nevada 89123
                                                       4   Telephone: (702) 478-7770
                                                           Facsimile: (702) 478-7779
                                                       5   Email: garrett@shumwayvan.com
                                                           Attorney for MDM Consultants, Inc.
                                                       6
                                                                                      UNITED STATES DISTRICT COURT
                                                       7
                                                                                              DISTRICT OF NEVADA
                                                       8

                                                       9   INVEST VEGAS LLC; MDM
                                                           CONSULTANTS, INC.
                                                      10
                                                                                                           Case No.: 2:15-cv-00644-VCF
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11                     Plaintiff,
                                                           v.
       8985 South Eastern Avenue, Suite 100




                                                      12                                                    STIPULATION AND ORDER TO EXTEND
                                                           21ST MORTGAGE CORPORATION; CAL-                    PRE-TRIAL ORDER DEADLINE AND
             Las Vegas, Nevada 89123




                                                      13   WESTERN RECONVEYANCE                                      CONTINUE TRIAL
                                                           CORPORATION; NATIONAL CITY
                                                      14
                                                           MORTGAGE, A DIVISION OF                                      (SECOND REQUEST)
                                                      15   NATIONAL CITY BANK OF INDIANA;
                                                           COMMONWEALTH LAND TITLE
                                                      16   INSURANCE COMPANY; ONTARIO
                                                           CONDOMINIUM RENTAL SERVICES,
                                                      17   INC; HARLEE S. CARTER; LANA
                                                           CARTER; DARREN C. BOUTON; DOES I
                                                      18
                                                           through X, inclusive; ROE BUSINESS
                                                      19   ENTITIES I through X inclusive.

                                                      20                   Defendants.

                                                      21

                                                      22          Plaintiff MDM Consultants (“Plaintiff”) and Defendant 21st Mortgage Corporation

                                                      23   (“Defendant”) (collectively, the “Parties”), by and through their respective counsel of record,

                                                      24   hereby stipulate and agree that the pre-trial deadlines in this matter be continued by 45 days to

                                                      25   allow for the Parties to discuss potential resolution of this matter by participation through the

                                                      26   mediation process. Specifically, the Parties are requesting that the current deadline to submit the

                                                      27   Joint Pretrial Order, currently scheduled for June 4, 2021, be extended to July 19, 2021. Though

                                                      28   not yet scheduled, the Parties also request that the trial in this matter be continued to a time


                                                                                                           1
                                                       1   consistent with the proposed Joint Pretrial Order deadline. This is the second stipulation of the

                                                       2   Parties to continue these deadlines, and the time of trial in this matter. The relevant timelines have

                                                       3   not lapsed, this request will allow the parties to participate in mutually agreed upon mediation.

                                                       4   Further, this Stipulation complies with the relevant provisions of LR IA 6-1(a) and LR 26-4.

                                                       5   Accordingly, the Parties propose that the deadline for the Joint Pretrial Order be continued until

                                                       6   July 19, 2021 and the trial in this matter to be continued for 45 days.

                                                       7

                                                       8
                                                            DATED this 3rd day of June, 2021.                    DATED this 3rd day of June, 2021.
                                                       9
                                                                SHUMWAY VAN                                          HUTCHINSON & STEFFEN, PLLC
                                                      10
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11    By: /s/ Garrett R. Chase                             By: /s/ Michael R. Brooks
                                                                GARRETT R. CHASE, ESQ.                               MICHAEL R. BROOKS, ESQ.
       8985 South Eastern Avenue, Suite 100




                                                      12        Nevada Bar No. 14498                                 Nevada Bar No. 7287
                                                                8985 S. Eastern Ave., Suite 100                      8985 S. Eastern Ave., Suite 100
             Las Vegas, Nevada 89123




                                                      13        Las Vegas, NV 89123                                  Las Vegas, NV 89123
                                                                Attorney for MDM Consultants, Inc.                   Attorney for 21st Mortgage Corporation
                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                             2
                                                       1                                              ORDER
                                                       2         Upon Stipulation of the parties, and for good cause appearing therefore, IT IS HEREBY

                                                       3   ORDERED as follows:

                                                       4         a. Deadline to for Joint Pretrial Order: July 19, 2021.

                                                       5        IT IS SO ORDERED.
                                                                Dated this 8th day of June, 2021.
                                                       6

                                                       7                                                  ______________________________
                                                                                                          Cam Ferenbach
                                                       8                                                  United States Magistrate Judge
                                                       9

                                                      10
                                                           Respectfully Submitted by:
Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                      11
                                                           SHUMWAY VAN
       8985 South Eastern Avenue, Suite 100




                                                      12
                                                           BY: /s/ Garrett R. Chase
             Las Vegas, Nevada 89123




                                                      13   GARRETT R. CHASE, ESQ.
                                                      14   Nevada Bar No. 14498
                                                           8985 South Eastern Avenue, Suite 100
                                                      15   Las Vegas, NV 89123
                                                           Attorney for MDM Consultants, Inc.
                                                      16

                                                      17

                                                      18

                                                      19
                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                                                                          3
